Citation Nr: 1702502	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent prior to January 12, 2013, and higher than 20 percent since January 12, 2013, for thoracolumbar disability.

2.  Entitlement to an initial rating higher than 10 percent prior to January 12, 2013, and higher than 20 percent since January 12, 2013, for a left shoulder disability.
 
3.  Entitlement to an initial rating higher than 10 percent prior to January 12, 2013, and higher than 20 percent since January 12, 2013, for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to August 2003.

This case comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

These matters were remanded by the Board in September 2014 for further development.

By a July 2015 rating decision, ratings of 20 percent were assigned for right and left shoulder impingement and a thoracolumbar spine disability, effective from January 12, 2013.  However, since these increases did not constitute a full grant of the benefits sought, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This rating action also awarded a TDIU, effective December 9, 2012.  As the Veteran's claim under Rice v. Shinseki, 22 Vet. App. 447 (2009) was predicated on the Veteran's assertion that he was entitled to TDIU as of January 2013, and the RO has assigned December 9, 2012, as the effective date for the award of TDIU, the Board finds that there is no longer an issue in controversy as to the TDIU claim, and that further consideration of this claim is not required.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his service-connected bilateral shoulder and thoracolumbar spine disabilities are more severe than his current evaluations indicate.  However, pursuant to 38 C.F.R. § 4.59, the Veteran's bilateral shoulder and back disabilities should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Veteran's rating claims should be remanded for new VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's bilateral shoulder and back disabilities, including those from the VA Greater Los Angeles Healthcare System, dated from March 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

2.  After the foregoing has been completed, schedule the Veteran for VA examinations to ascertain and evaluate the current level of severity of his bilateral shoulder and back disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

With regard to the bilateral shoulder and back disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

